Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
RESPONSE TO ARGUMENTS
On pages 1-7, Applicant’s argument via claim amendment of “training, by a computer system, a first machine learning model” to overcome the 35 USC 101 rejection has been found to be persuasive.  The limitation of “machine learning model” has been attributed with a customary and ordinary meaning of “Machine learning is the concept that a computer program can learn and adapt to new data without human interference.”  Therefore, the new limitation preclude the embodiment of abstract idea, e.g. “practically performed in the human mind.”
On pages 12-15, Applicant’s argument directed to the new limitation of “determining, by the computing system, a subsequent classification for the content item based on at least one or more social signals associated with the content item in response to a determination to monitor the content item based on the initial classification, the determination associated with uncertainty regarding the initial classification” has been found to be persuasive.  Therefore, the 35 U.S.C. 103 rejection of claims 1-4, 7, 9-14, 16-18, and 20 in view of Kamruddin (US 8,600,858 B1) in view of Brisebois et al. (Brisebois hereafter, US 9,317,574 B1) has been withdrawn.  The new limitation has been addressed with the citation of CN 101496035 B (Publication date: 2015-12-09) as discussed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16, recite the limitation of “the determination associated with uncertainty regarding the initial classification” causes the claims to be vague and indefinite.  For example, the claims does not recite any criteria for determining “uncertainty”, therefore, the claims are not clear as to what is regarded an “uncertain” classification.  The metes and bounds of the claims are not clear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamruddin (US 8,600,858 B1) in view of CN 101496035 B (Publication date: 2015-12-09, Citation is .
Claim 1, Kamruddin discloses a computer-implemented method comprising:
training, by a computing system, a first machine learning model to determine an initial classification for a content item based on (Kamruddin, column 7, line 64, to column 8, line 6, e.g. the ingest module 220 processes 340 the social media message packet of the item by employing a natural language processor (NLP)…the natural language processor may have been trained using a set of sample social media message packets provided by an operator of the data analysis engine 205) one or more non-social signals associated with the content item (column 5, 57-67, e.g. item of social media content can include the content of a social media message packet (e.g., a tweet) and/or other associated metadata (e.g., identification information for the creator of the social media message packet, etc.)…a determination is made as to whether the creator…has been banned (interpreted as classification).  The disclosure is consistent with the description of “non-social signals” in paragraph [0028]);
determining, by the computing system, whether to monitor the content item based on the initial classification (Kamruddin, column 14, lines 37-50, e.g. module 965 monitors the picks over the duration of the context); and
However, Kamrudding does not disclose determining, by the computing system, a subsequent classification for the content item based on at least one or more social signals associated with the content item in response to a determination to monitor the content item based on the initial classification, the determination associated with uncertainty regarding the initial classification.  
CN 101496035 B discloses determining, by the computing system, a subsequent classification for the content item based on at least one or more social signals associated with the content item in response to a determination to monitor the content item based on the initial classification, the determination associated with uncertainty regarding the initial classification (page 1, Abstract, e.g. the training mode of the number calculated for the class membership probability, and pages 9-10, For example, quality factor close to 100 indicating low uncertainty of the initial classification, and the classification should be used as 
CN 101496035 B discloses an invention to provide a pattern classification method for improved way of calculating a class membership probability.  One of ordinary skill in the art at the time of filing of the invention would have been motivated by CN 101496035 B to improve the classification of Kamruddin for improved way of calculating a class membership probability (page 3, lines 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art to use the class membership probability of CN 101496035 B with the classification of Kamruddin for improved way of calculating a class membership probability (page 3, lines 4-5). 
Claim 2, Kamruddin in view of CN 101496035 B discloses the one or more nonsocial signals include one or more of: content attributes or user attributes (Kamruddin, column 5, 57-67, e.g. item of social media content can include the content of a social media message packet (e.g., a tweet) and/or other associated metadata (e.g., identification information for the creator of the social media message packet, etc.).
Claim 3, Kamruddin in view of CN 101496035 B discloses wherein the training a first machine learning model is further based on non-social signals associated with a plurality of content items (Kamruddin, column 7, line 64, to column 8, line 6, e.g. the ingest module 220 processes 340 the social media message packet of the item by employing a natural language processor (NLP)…the natural language processor may have been trained using a set of sample social media message packets provided by an operator of the data analysis engine 205).
Claim 4, Kamruddin in view of CN 101496035 B discloses the one or more social signals include one or more of: comments or sentiment reactions (Kamruddin, column 10, lines 48-63, e.g. the sentiment module 222 generates sentiment information for one or more financial instruments. The sentiment 
Claim 7, Kamruddin in view of CN 101496035 B discloses the determining whether to monitor the content item based on the initial classification includes determining that a score for the content item associated with the initial classification satisfies a value or a range of values indicating uncertainty regarding whether the content item falls within the initial classification (Kamruddin, column 9, lines 60-67, e.g. the reliability analysis module 220 can perform a process for determining the reliability score for a creator of one or more items of social media content. Referring to FIG. 6, the figure illustrates a process for determining a reliability score for a creator of an item of social media content. In particular, the process begins with the reliability analysis module 220 identifying 605 the items of social media content generated by a particular user).
Claim 9, Kamruddin in view of CN 101496035 B discloses the initial classification and the subsequent classification indicate whether the content item is a particular type of content item (Kamruddin, column 2, lines 38-44, e.g. By classifying content items in this manner, social media content discussing financial instruments, groups of financial instruments, financial sectors, financial sub-sectors, industries, sub-industries, and/or financial markets can be broken down into easily digested units for a viewing user (e.g., an investor, an analyst, a financial reporter, end user).
Claim 10, Kamruddin in view of CN 101496035 B discloses the determining the subsequent classification for the content item is triggered based on satisfaction of a specified criterion (Kamruddin, column 18, lines 32-41, e.g. the job opportunities received by the performance module 970 may specify criteria that must be met in order for a user to be presented with the job opportunities. For example, a job opportunity may require that a user have expertise in a particular area, have an external reputation of a specific level, and also have a certain internal rank).
Claims 11-14, 16-18, and 20, Kamruddin in view of CN 101496035 B discloses a system and a computer readable medium (Kamruddin, column 3, lines 40-56, e.g. computer system and machine-readable medium) for implementing the above cited method.


Claims 5, 6, 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamruddin (US 8,600,858 B1) in view of in view of CN 101496035 B (Publication date: 2015-12-09, Citation is directed to pertinent pages in the translated version), as applied to claims 1-4, 7, 9-14, 16-18, and 20 above, in further view of Laks et al. (Laks hereafter, US 2016/0350675 A1).
Claim 5, Kamruddin in view of CN 101496035 B discloses the claimed invention except for the limitation of training a second machine learning model based on social signals associated with a plurality of content items, and wherein the determining the subsequent classification for the content item is based on the second machine learning model.  Laks discloses training a second machine learning model based on social signals associated with a plurality of content items, and wherein the determining the subsequent classification (page 4, [0054], e.g. machine learning module 206 can develop a machine learning model (or classifier) to determine the probability that flagged content items include objectionable material. The machine learning model can be based on the features and associated feature values identified by the feature identification module 204) for the content item is based on the second machine learning model (pages 4-5, [0056], e.g. the machine learning module 206 can develop a first machine learning model for flagged content items including text, a second machine learning model for flagged content items including an image, a third machine learning model for flagged content items including video, a fourth machine learning model for flagged content items including a combination of text and an image, a fifth machine learning model for flagged content items including a combination of text and video).  Laks discloses an improved approach to identifying flagged content items including objectionable material overcomes disadvantages associated with conventional approaches (page 2, [0026]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Laks to improve the method of Kamruddin and CN 101496035 B to identifying flagged content items including objectionable material overcomes disadvantages associated with conventional approaches.  Therefore, it would have been obvious to one of ordinary skill in the art to improve the method of Kamruddin and CN 101496035 
Claim 6, Kamruddin in view of CN 101496035 B and Laks discloses features for training the second machine learning model include one or more of: comment distribution, reaction distribution, comment content (Laks, page 9, [0092], e.g. a user posting a comment to the social networking system 630 that discusses an external system 620 or a web page 622a within the external system 620), or sharing distribution.
Claim 8, Kamruddin in view of CN 101496035 B and Laks discloses the determining whether to monitor the content item is based on a third machine learning model (Laks, pages 4-5, [0056], e.g. a third machine learning model for flagged content items including video, a fourth machine learning model for flagged content items including a combination of text and an image, a fifth machine learning model for flagged content items including a combination of text and video).
Claims 15 and 19, Kamruddin in view of CN 101496035 B and Laks discloses a system and a computer readable medium (Kamruddin, column 3, lines 40-56, e.g. computer system and machine-readable medium) for implementing the above cited method.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152